United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.A., Appellant
and
U.S. POSTAL SERVICE, MIAMI MAIL
PROCESSING CENTER, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-799
Issued: July 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2007 appellant filed a timely appeal from a November 2, 2006 merit
decision of the Office of Workers’ Compensation Programs which denied her claim for wageloss compensation and leave buy-back. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she was
totally disabled for the period October 17, 2005 to January 23, 2006; and (2) whether the Office
properly denied her request for leave buy-back for October 3 and 4, November 18 and
December 8, 2005.
FACTUAL HISTORY
On October 30, 2005 appellant, then a 36-year-old mail processing clerk, filed a Form
CA-2, occupational disease claim, alleging that pain from her neck down was caused by work
activities. She stopped work on October 17, 2005 and returned to limited duty on

November 9, 2005. In support of appellant’s claim, she submitted a September 26, 2005
computerized tomography scan of the lumbar spine which demonstrated a possible central
herniated disc at L3-4, a bulging annulus at L4-5 and mild associated central stenosis at L3-4. In
reports dated October 31, 2005, Dr. Rene J. Garcia, Board-certified in family medicine,
diagnosed back pain and lumbar radiculopathy and advised that appellant could return to work
that day. He provided restrictions to her physical activity of lifting 0 to 10 pounds with one to
two hours of walking, standing, sitting, stooping, kneeling and repeated bending with no
climbing. A November 8, 2005 magnetic resonance imaging scan of the lumbar spine
demonstrated disc herniations at L3-4 and L5-S1. In a November 14, 2005 report, Dr. Garcia
advised that appellant could work from one to two hours, depending on her symptoms.
By letter dated November 21, 2005, Raymond Martin, supervisor of distribution
operations, controverted the claim. He noted that appellant had been employed for four years
and described the physical requirements of her job, stating that as a clerk in the flats distribution
area she was required to sort mail from tubs weighing approximately 10 to 15 pounds containing
approximately 15 to 20 pieces of mail. On December 8, 2005 the Office accepted that appellant
sustained an employment-related displaced lumbar intervertebral disc.
On July 27, 2006 appellant filed a claim for compensation for the period December 9,
2005 to January 23, 2006 and also requested leave buy-back for this period. On August 3, 2006
she filed a claim for compensation and leave buy-back for the period October 3 to
December 8, 2005. Appellant submitted medical evidence including reports from Dr. Garcia
dated October 6 and 12, 2005 in which he advised that she had been under his care since
October 3, 2005 and could work limited duty beginning October 11, 2005 with no lifting greater
than 10 pounds or pulling or pushing heavy objects until after a neurosurgical evaluation. On an
Office Form CA-17 dated October 31, 2005, Dr. Garcia provided restrictions that appellant could
not lift greater than 10 pounds intermittently and could work between one to two hours of
intermittent sitting, standing, walking, kneeling, bending/stooping, twisting, pulling/pushing,
simple grasping and reaching above her shoulder with no climbing or fine manipulation. On the
CA-17 form, the employing establishment provided information that 70 pounds of frequent
lifting was required and that the position was for eight hours a day. In a report dated
November 14, 2005, Dr. Garcia advised that appellant could work from one to two hours daily,
depending on her symptoms. On February 1, 2006 appellant saw Dr. Luis R. Pagan, a Boardcertified neurosurgeon, who noted findings on examination, diagnosed a disc dislocation without
radiculopathy and degenerative disease of the lumbosacral spine. Dr. Pagan provided restrictions
to her physical activity.1
By decision dated November 2, 2006, the Office denied entitlement to wage-loss
compensation for the period October 3, 2005 to January 23, 2006 and for leave buy-back for
October 3 and 4, November 18 and December 8, 2005.

1

Dr. Pagan continued to submit reports that are not relevant to the time period of the claimed compensation and
leave buy-back in this case.

2

LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act2 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.3 Disability, is thus not synonymous with physical impairment which may or
may not result in an incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act4 and whether a particular injury causes an employee disability for employment is a medical
issue which must be resolved by competent medical evidence.5 Whether a particular injury
causes an employee to be disabled for work and the duration of that disability, are medical issues
that must be proved by a preponderance of the reliable, probative and substantial medical
evidence.6
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7
LEGAL PRECEDENT -- ISSUE 2
Office regulation, effective January 4, 1999, stated: “The employee may claim
compensation for periods of annual and sick leave which are restorable in accordance with the
rules of the employing establishment. Forms CA-7 and CA-7b are used for this purpose.”8
ANALYSIS -- ISSUES 1 & 2
The Board finds this case is not in posture for decision. Appellant filed an occupational
disease claim on October 30, 2005 that was accepted by the Office for displaced lumbar disc on
December 8, 2005. She subsequently filed claims for compensation and leave buy-back for
periods beginning October 3, 2005 through January 23, 2006. Her family physician, Dr. Garcia,
advised that she was under his care beginning October 3, 2005 and could return to limited duty
on October 11, 2005 for 1 to 2 hours daily work with a lifting restriction of 10 pounds. He
continued to advise that appellant should work this restricted schedule until she was seen by a
neurosurgeon. Appellant did not begin working limited duty until November 9, 2005.
2

5 U.S.C. §§ 8101-8193.

3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

5

Donald E. Ewals, 51 ECAB 428 (2000).

6

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, supra note 5.

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

20 C.F.R. 10.425; see Glen M. Lusco, 55 ECAB 148 (2003).

3

Mr. Martin, an employing establishment supervisor, stated that appellant had to lift tubs
weighing 10 to 15 pounds. It is unclear, however, if this describes her regular job or the limited
duty she began on November 9, 2005. Office CA-17 forms found in the record indicate that
appellant was required to lift up to 70 pounds and was to work eight hours a day. Furthermore,
the Board has long held that an employee is entitled to disability compensation for any loss of
wages incurred during the time he or she receives authorized treatment and for loss of wages for
time spent incidental to such treatment.9 The record does not include a job description of either
appellant’s regular job as a mail processing clerk or of the light-duty job she began working on
November 9, 2005 or when this position became available to appellant. There is, therefore, no
way for the Board to determine if appellant was physically capable of performing either position,
based on Dr. Garcia’s recommendations or if light duty within his recommendations was
available. The case must, therefore, be remanded to the Office to obtain the necessary job
descriptions and determine if appellant is entitled to either/or wage-loss compensation or leave
buy-back for the claimed periods.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant is
entitled to wage-loss compensation or leave buy-back for the period October 3, 2005 through
January 23, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2006 be vacated and the case remanded to the
Office for proceedings consistent with this opinion of the Board.
Issued: July 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
9

See Lawrence A. Wilson, 51 ECAB 684 (2000).

4

